DETAILED ACTION
This Non-final office action has been issued in response to communications received on 5/24/2021.  Claims 1, 12, and 19 are amended.  No new claims were added and no claims were cancelled.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  5/24/2021 has been entered.

Response to Arguments
Applicant’s Remarks regarding 103 have been considered, but have not been found persuasive.
Applicant argues on page 11 of the Remarks, filed 5/24/2021, that although “Dorenbosch describes that an electronic device can maintain different address books, nowhere does Dorenbosch teach, suggest, or describe associating a first address book/first contact list stored on a wireless communications device with a first application that is associated with a first profile” and “associating, by the wireless communications how the applications and contact lists are associated with the profiles.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  Consequently, a broadest reasonable interpretation of the claims supports a reading that the limitations are taught by Dorenbosch as cited.
Applicant further argues on pages 12-13 of the Remarks that Parker fails to teach the limitations of claim 1 because “Parker describes that an application server, not a 
Applicant’s remaining arguments filed 5/24/2021, with respect to the rejection of claims 1-20 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list" require new grounds of rejection necessitated by amendments.
Any additional remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claims 1-6, 8-9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Dorenbosch (US 2005/0060532) in view of Hayes (US 6,105,063) and Parker (US 7,356,307).
     Dorenbosch discloses the limitations of claim 1 substantially as follows:
A method comprising: 
configuring, by a wireless communications device on the wireless communications device, a first profile and a second profile, wherein the first profile and the second profile are stored on the wireless communications device (paras. [0017], [0019], [0026], [0029], [0032], [0064], [0107]: configuring, by a wireless electronic device on a wireless electronic device a first and second persona, wherein the personas are stored on the wireless electronic device);
associating, by the wireless communications device, a first application stored on the wireless communications device  (paras. [0019], [0024], [0030], [0033]-[0046], [0054], [0055], [0057], [0063], [0094], [0099]: associating, by the electronic wireless device, persona parameters including applications such as voicemail specifications and an address book for a professional persona/profile (i.e. first profile), where the persona, application and address book are stored on the wireless electronic device);
associating, by the wireless communications device, a first contact list stored on the wireless communications device with the first application, (paras. [0019], [0024], [0030], [0034], [0042]-[0045], [0055], [0102]: associating, by the electronic wireless device, an phone/address book (i.e. first contact list) for a professional persona/profile (i.e. first profile) with persona parameters including applications such as voicemail specifications (i.e. a first application), where the address book is maintained/stored on the wireless electronic device);
associating, by the wireless communications device, a second application stored on the wireless communications device  (paras. [0030], [0033]-[0046], [0054], [0055], [0057], [0063], [0094], [0099]: associating, by the wireless electronic device, a second application such as call forwarding/redirecting with a different address book (i.e. second contact list) the home profile (i.e. second profile), where the applications, address book and personas/profiles are stored on the electronic wireless device);
associating, by the wireless communications device, a second contact list stored on the wireless communications device with the second application, (paras. [0019], [0030], [0034], [0042]-[0046], [0054]: associating, by the wireless electronic device, a second allowed application such as call forwarding/redirecting with a different phone/address book (i.e. a second contact list) for the home profile (i.e. second profile), where the different address books are maintained/stored on the electronic wireless device);
receiving, by the wireless communications device, a selection of the first profile from a user of the wireless communications device (paras. [0019], [0021], [0061], [0063], [0094]-[0095]: receiving, by the wireless electronic device, from a user of the wireless electronic device a selection of a profile for when the user is at professional (i.e. first profile));
in response to receiving the selection of the first profile from the user of the wireless communications device (paras. [0019], [0061], [0063], [0094]-[0095]: in response to receiving, by the electronic wireless device, from the user of the wireless device a selection of the professional profile)), 
activating, by the wireless communications device, the first profile (paras. [0019], [0021], [0065], [0074], [0094]-[0095], [0099]: switching/activating to the professional profile), and 
causing, by the wireless communications device, the first application of the first profile stored on the wireless communications device and the first contact list of the first profile stored on the wireless communications device to be available for execution by the wireless communications device to place the wireless communications device in the first profile (paras. [0019], [0021], [0033]-[0034], [0042]-[0045], [0055]-[0057], [0065], [0074], [0094]-[0095], [0099]: causing, by the wireless electronic device, the voice mail specifications and applications of the professional profile/persona stored on the electronic wireless device and the address book of the professional profile/persona stored on the electronic wireless device to place the electronic device in the professional profile/persona).
Dorenbosch does not explicitly disclose the remaining limitations of claim 1 as follows:
		configuring a first profile corresponding to a first operating mode and a second profile corresponding to a second operating mode;
wherein the first contact list comprises contact information associated with first contacts;
wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list;
in response to receiving the selection of the first profile, 
causing, by the communications device, the first application of the first profile to be available for execution to place the communications device in the first operating mode corresponding to the first profile.
However, in the same field of endeavor Hayes discloses the limitations of claim 1 as follows:
configuring a first profile corresponding to a first operating mode and a second profile corresponding to a second operating mode (Hayes, col. 1, l. 57-col. 2, l. 6, col. 4, ll. 28-38, col. 13, ll. 52-62, col. 14, ll. 1-46: configuring user preferences for a user of type/context user (i.e. first profile) corresponding to laptop desktop configuration set according to the user preferences for the type user (i.e. first operating mode for the first profile) and preferences/configurations for an administrator/group (i.e. second profile) corresponding to laptop desktop configuration set according to preferences for the administrator/group (i.e. second operating mode)); 
associating, by the communications device, a first application with the first profile (Hayes, col. 1, l. 57-col. 2, l. 6, col. 3, ll. 60-66, col. 4, ll. 28-38, col. 13, ll. 20-25 & 52-62; col. 14, ll. 1-46, col. 15, ll. 60-66: associating list of software authorized to be loaded/stored on the device (i.e. first applications) for a user of type/context user (i.e. first profile); 
associating, by the communications device, a second application with the second profile (Hayes, col. 1, l. 57-col. 2, l. 6, col. 3, ll. 60-66, col. 4, ll. 28-38, col. 13, ll. 20-25 & 52-62; col. 14, ll. 1-46, col. 15, ll. 60-66: associating list of software authorized to be loaded/stored on the device (i.e. first applications) for an administrator/group (i.e. second profile)); 
in response to receiving the selection of the first profile, 
activating, by the communications device, the first profile (Hayes, col. 4, ll. 28-38 & 48 – 60, col. 9, ll. 20-25, col. 14, ll. 1-46: in response to receiving request for preferences/settings for a type user (i.e. first profile), laptop configures/activates user preferences for type user (i.e. the first profile), and 
causing, by the communications device, the first application of the first profile to be available for execution to place the communications device in the first operating mode corresponding to the first profile (Hayes, col. 4, ll. 28-38, col. 14, ll. 1-46: causing software authorized to be loaded/stored on the device (i.e. the first application) for the settings of the user of type/context user (i.e. of the first profile) to be loaded onto the laptop (i.e. available for execution) in order to allow the desktop laptop to be configured according to the preferences for the user of type/context user (i.e. placing the wireless communications device in the first operating mode corresponding to the first profile).
Hayes is combinable with Dorenbosch because both are from the same field of endeavor of using user personas/profiles to configure and remotely control devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Hayes’ method of using user profiles to place the communications device into different operating modes with the structure of Parker in order to increase the flexibility of the system by enabling the communications device to switch between different operating modes based upon different user preferences.
	Neither Dorenbosch or Hayes disclose the remaining limitations of claim 1 as follows:
wherein the first contact list comprises contact information associated with first contacts;
wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list;
However, in the same field of endeavor, Parker discloses the remaining limitations of claim 1 as follows:
associating a first contact list with the first application, wherein the first contact list comprises contact information associated with first contacts (col. 4, l. 51-col. 5, l. 4, col. 5, ll. 13-32 & 45-59: voice mail applications (i.e. first application) are associated with a list of IP addresses and phone numbers (i.e. first contact list) which would trigger implementing the voice mail application);
associating a second contact list with the second application, wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list (col. 4, l. 51-col. 5, l. 4, col. 5, ll. 13-32 & 45-59: associating redirection services (i.e. second application) with list of IP addresses and phone numbers (i.e. second contact list) which would trigger implementing the redirection services, wherein different IP addresses and phone numbers trigger implementing the voice mail application and different IP addresses and phone numbers would trigger instead implementing the redirection services (i.e. first contact list is different from second contact list));
Dorenbosch and Hayes are combinable with Parker because all three are from the same field of endeavor of using user personas/profiles to configure and remotely control devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Parker’s method of associating different first and second contact lists with first and second applications with the system of Dorenbosch and Hayes because Dorenbosch already explicitly discloses maintaining “different 

Regarding claim 2, Dorenbosch, Parker and Hayes disclose the limitations of claim 1.
Neither Dorenbosch or Hayes discloses the limitations of claim 2 as follows:
The method of claim 1, wherein the first application is an enterprise-type application
Parker discloses the limitations of claim 2 as follows:
The method of claim 1, wherein the first application is an enterprise-type application (col. 1, ll. 30-35, 45-51, col. 5, ll. 13-25: voice message services for an Enterprise).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Parker’s method of using enterprise-type applications with the system of Hayes and Dorenbosch to enable implementation of enterprise-type profiles/personas and operating modes.

	Regarding claim 3, Dorenbosch, Parker and Hayes disclose the limitations of claim 1.

	The method of claim 1, wherein at least one of the first application or the second application is related to authenticating subscribers, registering the wireless communications device on communications networks, handing over the wireless communications device from one cell or network to another, providing voice communications, or providing voice mail services (paras. [0019], [0021], [0033]-[0034], [0042]-[0045], [0054]-[0057]: applications comprise call forwarding, providing voice mail services).

Regarding claim 4, Dorenbosch, Parker and Hayes disclose the limitations of claim 1.
Dorenbosch discloses the limitations of claim 4 as follows:
The method of claim 1, wherein at least one of the first application or the second application is related to e-mailing, voice over IP functions, instant messaging, chat clients, location, video on demand, or multi-player gaming (paras. [0065], [0070], [0077], [0083], [0084], [0092]-[0096]: implementing of the applications for the professional or home persona/profile (i.e. first or second applications) are related to detecting the location of the electronic device).

Regarding claims 5, 13 and 20, Dorenbosch, Parker and Hayes disclose the limitations of the method of claim 1, the non-transitory computer readable storage medium of claim 12 and the wireless device of claim 19.
Dorenbosch and Hayes disclose the limitations of claims 5, 13 and 20 as follows:
receiving, by the wireless communications device, an incoming communication directed to the wireless communications device (Dorenbosch, paras. [0074], [0088], [0099]: receiving, by the wireless electronic device, an incoming call directed to the electronic device)); 
obtaining, by the wireless communications device, from the incoming communication (Dorenbosch, paras. [0099]: obtaining caller ID of the incoming call)); 
searching, by the wireless communications device, (Dorenbosch, para. [0099]: identifying/searching for caller ID identifying the caller by the wireless electronic device)); and 
activating, by the wireless communications device, the second profile in place of the first profile (Dorenbosch, paras. [0019], [0022], [0093]-[0099], [0103]: switching/activating a home/leisure personal (i.e. second profile) in place of a professional profile)), 
placing, by the wireless communications device, the wireless communications device (Dorenbosch, paras. [0019], [0022], [0035]-[0036], [0093]-[0099], [0103]: placing, by the wireless electronic device the wireless electronic device into a different profile with different operating parameters) in the second operating mode corresponding to the second profile to change the wireless communications device from the first operating mode corresponding to the first profile to the second operating mode corresponding to the second profile (Hayes, col. 4, ll. 28-38, col. 7, ll. 25-35, col. 14, ll. 1-46: causing software authorized to be loaded/stored on the device (i.e. the second application) for the administrator/group user (i.e. of the second profile) to be loaded onto the laptop to change the desktop configuration from one set for a user of type/context user to a desktop configuration set according to the preferences for the administrator/group user (i.e. placing the wireless communications device in the second operating mode corresponding to the second profile), and 
activating, by the wireless communications device, the second application corresponding to the second profile to allow use of the second application for processing the incoming communication (Dorenbosch, paras. [0019], [0021], [0033]-[0034], [0042]-[0045], [0055]-[0057], [0065], [0074], [0094]-[0095], [0099]: activating, by the electronic device, call forwarding and applications of the home/leisure profile to allow use of the call forwarding and applications to process the incoming call).
Neither Dorenbosch or Hayes discloses the remaining limitations of claims 5, 13 and 20 as follows:
obtaining, by the communications device, an identifier from the incoming communication;
searching, by the communications device, for contact information in the first contact list or the second contact list that matches the identifier obtained from the incoming communication;
in response to locating the contact information that matches the identifier obtained from the incoming communication in the second contact list;

obtaining, by the communications device, an identifier from the incoming communication (Parker, col. 4, ll. 61-67, col. 5, ll. 1-36 & 45-59, Fig. 4: obtaining IP address and phone number (i.e. identifier) from communications); 
searching, by the communications device, for contact information in the first contact list or the second contact list that matches the identifier obtained from the incoming communication (Parker, col. 4, l. 51-col. 5, l. 36 & 45-59: searching for matching IP addresses and phone numbers (i.e. contact information) in the records with IP addresses/phone numbers (i.e. first or second contact information of the first or second contact list) received from the wireless signal); and 
in response to locating the contact information that matches the identifier obtained from the incoming communication in the second contact list (Parker, col. 4, l. 61-col. 5, l. 36 & 45-59, col. 6, ll. 2-16: in response to identifying match of the IP address/phone number/indicator with IP address/phone number in the record (i.e. contact information) from the incoming call/communication in the IP address/phone number information of the records of IP addresses/phone numbers (i.e. of the first contact information) for the Second In-Office Profile) , 
Dorenbosch and Hayes are combinable with Parker because all three are from the same field of endeavor of using user personas/profiles to configure and remotely 

Regarding claim 6, and 14, Dorenbosch, Parker and Hayes disclose the limitations of the method of claim 1 and the non-transitory computer readable storage medium of claim 12.
Parker discloses the limitations of claims 6 and 14 as follows:
wherein the identifier indicates that the incoming communication is directed to the wireless communications device (col. 3, l. 65 – col. 4, l. 2, col. 4, ll. 61-67, col. 5, ll. 1-36, Fig. 4: IP address and phone number (i.e. identifier) from communications identifies incoming call as being directed to wireless mobile devices of user).
The same motivation to combine utilized in claims 5, 13 and 20 is equally applicable in the instant claim.

Regarding claim 8, Dorenbosch, Parker and Hayes disclose the limitations of claim 1.
Dorenbosch discloses the limitations of claim 8 as follows:
The method of claim 5, wherein the incoming communication is a voice call or a data communication (paras. [0054]-[0055], [0074], [0088]: incoming communications are calls that can be routed to voice messages (i.e. voice calls)).

Regarding 9 and 16, Dorenbosch, Parker and Hayes disclose the limitations of the method of claim 1 and the non-transitory computer readable storage medium of claim 12.
Parker discloses the limitations of claims 9 and 16 as follows:
wherein the identifier obtained from the incoming communication comprises at least one of a phone number, a network address, an electronic mail address, an internet protocol address, a street address, or a global positioning satellite coordinate (col. 3, l. 65 – col. 4, l. 2, col. 4, ll. 61-67, col. 5, ll. 1-36, Fig. 4: IP address and phone number (i.e. identifier)).
The same motivation to combine utilized in claims 5, 13 and 20 is equally applicable in the instant claim.

Regarding 11 and 18, Dorenbosch, Parker and Hayes disclose the limitations of the method of claim 1 and the non-transitory computer readable storage medium of claim 12.
Dorenbosch, Parker and Hayes disclose the limitations of claims 11 and 18 as follows:
further comprising in response to failing to locate the contact information that matches the identifier obtained from the incoming communication in either the first contact information or the second contact information (Parker, col. 5, ll. 45-60, col. 6, ll. 40-45: in response to failing to match/locate the IP address and phone number (i.e. contact information) matching the IP address/phone number received from communications in any of the records of IP addresses and phone numbers),
	placing, by the wireless communications device, the wireless communications device ((Dorenbosch, paras. [0019], [0022], [0035]-[0036], [0093]-[0099], [0103]: placing, by the wireless electronic device the wireless electronic device into a different profile with different operating parameters) in a default operating mode (Hayes, col. 4, ll. 28-38, col. 8, ll. 59-66: laptop desktop is configured/placed according to default settings (i.e. default operating mode) for type administrator/group (I.e. first profile), and 
activating, by the wireless communications device (Silver, paras. [0032], [0036]-[0036], Figs. 4-5: wireless server of network activates location, voicemail and routing/redirecting application services), an application associated with the default operating mode to allow use of the application for processing the incoming communication (Hayes, col. 4, ll. 28-38, col. 8, ll. 59-66: starting software authorized to be run in default mode/context (i.e. application) on the laptop to allow processing of information received from the server/incoming communication).
The same motivation to combine utilized in claims 5, 13 and 20 are equally applicable in the instant claim.


A non-transitory computer-readable storage medium storing a first application, a second application, a first contact list, a second contact list, and instructions that, when executed by a processor of a wireless communications device, cause the processor to perform operations comprising: 
configuring, on the wireless communication device, a first profile and a second profile, wherein the first profile and the second profile are stored on the wireless communications device (paras. [0017], [0019], [0026], [0029], [0032], [0064], [0107]: configuring, by a wireless electronic device on a wireless electronic device a first and second persona, wherein the personas are stored on the wireless electronic device); 
associating the first application stored on the wireless communications device  (paras. [0019], [0024], [0030], [0033]-[0046], [0054], [0055], [0057], [0063], [0094], [0099]: associating, by the electronic wireless device, persona parameters including applications such as voicemail specifications and an address book for a professional persona/profile, where the persona, application and address book are stored on the wireless electronic device);
associating, by the wireless communications device, a first contact list stored on the wireless communications device with the first application, (paras. [0019], [0024], [0030], [0034], [0042]-[0045], [0055], [0102]: associating, by the electronic wireless device, an phone/address book (i.e. first contact list) for a professional persona/profile (i.e. first profile) with persona parameters including applications such as voicemail specifications (i.e. a first application), where the address book is maintained/stored on the wireless electronic device);
associating the second application stored on the wireless communications device  (paras. [0030], [0033]-[0046], [0054], [0055], [0057], [0063], [0094], [0099]: associating, by the wireless electronic device, a second application such as call forwarding/redirecting with a different address book (i.e. second contact list) the home profile (i.e. second profile), where the applications, address book and personas/profiles are stored on the electronic wireless device); 
associating, by the wireless communications device, a second contact list stored on the wireless communications device with the second application, (paras. [0019], [0030], [0034], [0042]-[0046], [0054]: associating, by the wireless electronic device, a second allowed application such as call forwarding/redirecting with a different phone/address book (i.e. a second contact list) for the home profile (i.e. second profile), where the different address books are maintained/stored on the electronic wireless device);
receiving, from a user of the wireless communications device, a selection of the first profile (paras. [0019], [0021], [0061], [0063], [0094]-[0095]: receiving, by the wireless electronic device, from a user of the wireless electronic device a selection of a profile for when the user is at professional (i.e. first profile)); and 
in response to receiving the selection of the first profile from the user of the wireless communications device (paras. [0019], [0061], [0063], [0094]-[0095]: in response to receiving, by the electronic wireless device, from the user of the wireless device a selection of the professional profile)), 
activating the first profile (paras. [0019], [0021], [0065], [0074], [0094]-[0095], [0099]: switching/activating to the professional profile), and 
causing the first application of the first profile stored on the wireless communications device and the first contact list of the first profile stored on the wireless communications device to be available for execution by the wireless communications device to place the wireless communications device in the first profile (paras. [0019], [0021], [0033]-[0034], [0042]-[0045], [0055]-[0057], [0065], [0074], [0094]-[0095], [0099]: causing, by the wireless electronic device, the voice mail specifications and applications of the professional profile/persona stored on the electronic wireless device and the address book of the professional profile/persona stored on the electronic wireless device to place the electronic device in the professional profile/persona).
Dorenbosch does not explicitly disclose the remaining limitations of claim 12 as follows:
configuring a first profile corresponding to a first operating mode and a second profile corresponding to a second operating mode;
wherein the first contact list comprises contact information associated with first contacts;
wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list;
in response to receiving the selection of the first profile, 
causing, by the communications device, the first application of the first profile to be available for execution to place the communications device in the first operating mode corresponding to the first profile.
However, in the same field of endeavor Hayes discloses the limitations of claim 12 as follows:
configuring a first profile corresponding to a first operating mode and a second profile corresponding to a second operating mode (Hayes, col. 1, l. 57-col. 2, l. 6, col. 4, ll. 28-38, col. 13, ll. 52-62, col. 14, ll. 1-46: configuring user preferences for a user of type/context user (i.e. first profile) corresponding to laptop desktop configuration set according to the user preferences for the type user (i.e. first operating mode for the first profile) and preferences/configurations for an administrator/group (i.e. second profile) corresponding to laptop desktop configuration set according to preferences for the administrator/group (i.e. second operating mode)); 
associating a first application with the first profile (Hayes, col. 1, l. 57-col. 2, l. 6, col. 3, ll. 60-66, col. 4, ll. 28-38, col. 13, ll. 20-25 & 52-62; col. 14, ll. 1-46, col. 15, ll. 60-66: associating list of software authorized to be loaded/stored on the device (i.e. first applications) for a user of type/context user (i.e. first profile); 
associating a second application with the second profile (Hayes, col. 1, l. 57-col. 2, l. 6, col. 3, ll. 60-66, col. 4, ll. 28-38, col. 13, ll. 20-25 & 52-62; col. 14, ll. 1-46, col. 15, ll. 60-66: associating list of software authorized to be loaded/stored on the device (i.e. first applications) for an administrator/group (i.e. second profile)); 
in response to receiving the selection of the first profile, 
activating the first profile (Hayes, col. 4, ll. 28-38 & 48 – 60, col. 9, ll. 20-25, col. 14, ll. 1-46: in response to receiving request for preferences/settings for a type user (i.e. first profile), laptop configures/activates user preferences for type user (i.e. the first profile), and 
causing the first application of the first profile to be available for execution to place the communications device in the first operating mode corresponding to the first profile (Hayes, col. 4, ll. 28-38, col. 14, ll. 1-46: causing software authorized to be loaded/stored on the device (i.e. the first application) for the settings of the user of type/context user (i.e. of the first profile) to be loaded onto the laptop (i.e. available for execution) in order to allow the desktop laptop to be configured according to the preferences for the user of type/context user (i.e. placing the wireless communications device in the first operating mode corresponding to the first profile).

Neither Dorenbosch or Hayes disclose the remaining limitations of claim 12 as follows:
wherein the first contact list comprises contact information associated with first contacts;
wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list;
However, in the same field of endeavor, Parker discloses the remaining limitations of claim 12 as follows:
associating a first contact list with the first application, wherein the first contact list comprises contact information associated with first contacts (col. 4, l. 51-col. 5, l. 4, col. 5, ll. 13-32 & 45-59: voice mail applications (i.e. first application) are associated with a list of IP addresses and phone numbers (i.e. first contact list) which would trigger implementing the voice mail application);
associating a second contact list with the second application, wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list (col. 4, l. 51-col. 5, l. 4, col. 5, ll. 13-32 & 45-59: associating redirection services (i.e. second application) with list of IP addresses and phone numbers (i.e. second contact list) which would trigger implementing the redirection services, wherein different IP addresses and phone numbers trigger implementing the voice mail application and different IP addresses and phone numbers would trigger instead implementing the redirection services (i.e. first contact list is different from second contact list));
Dorenbosch and Hayes are combinable with Parker because all three are from the same field of endeavor of using user personas/profiles to configure and remotely control devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Parker’s method of associating different first and second contact lists with first and second applications with the system of Dorenbosch and Hayes because Dorenbosch already explicitly discloses maintaining “different phone books” for different personas/profiles and implementing different allowed applications for different personas/profiles (Dorenbosch, para. [0102]) and adding the functionality from Parker to Dorenbosch and Hayes would further enable triggering implementation of the first or second application when receiving calls from contacts associated with the first or second contact lists enabling a user to tailor the application triggered based upon the identity of the caller.

Regarding claim 19, Dorenbosch discloses the limitation substantially as follows:
A wireless communications device comprising: 
a processor; and 
a memory that stores a first application, a second application, a first contact list, a second contact list (paras. [0014], [0019], [0030], [0032], [0107]: storing applications, different address books (i.e. first and second contact lists) and personas/profiles on the wireless electronic device), and instructions that, when executed by the processor, cause the processor to perform operations comprising 
configuring, on the wireless communications device, a first profile and a second profile, wherein the first profile and the second profile are stored on the wireless communications device (paras. [0017], [0019], [0026], [0029], [0032], [0064], [0107]: configuring, by a wireless electronic device on a wireless electronic device a first and second persona, wherein the personas are stored on the wireless electronic device); 
associating the first application stored on the wireless communications device  (paras. [0019], [0024], [0030], [0033]-[0046], [0054], [0055], [0057], [0063], [0094], [0099]: associating, by the electronic wireless device, persona parameters including applications such as voicemail specifications and an address book for a professional persona/profile, where the persona, application and address book are stored on the wireless electronic device); 
associating, by the wireless communications device, a first contact list stored on the wireless communications device with the first application, (paras. [0019], [0024], [0030], [0034], [0042]-[0045], [0055], [0102]: associating, by the electronic wireless device, an phone/address book (i.e. first contact list) for a professional persona/profile (i.e. first profile) with persona parameters including applications such as voicemail specifications (i.e. a first application), where the address book is maintained/stored on the wireless electronic device);
associating the second application stored on the wireless communications device  (paras. [0030], [0033]-[0046], [0054], [0055], [0057], [0063], [0094], [0099]: associating, by the wireless electronic device, a second application such as call forwarding/redirecting with a different address book (i.e. second contact list) the home profile (i.e. second profile), where the applications, address book and personas/profiles are stored on the electronic wireless device); 
associating, by the wireless communications device, a second contact list stored on the wireless communications device with the second application, (paras. [0019], [0030], [0034], [0042]-[0046], [0054]: associating, by the wireless electronic device, a second allowed application such as call forwarding/redirecting with a different phone/address book (i.e. a second contact list) for the home profile (i.e. second profile), where the different address books are maintained/stored on the electronic wireless device);
receiving a selection of the first profile from a user of the wireless communications device (paras. [0019], [0021], [0061], [0063], [0094]-[0095]: receiving, by the wireless electronic device, from a user of the wireless electronic device a selection of a profile for when the user is at professional (i.e. first profile)); and 
in response to receiving the selection of the first profile from the user of the wireless communications device (paras. [0019], [0061], [0063], [0094]-[0095]: in response to receiving, by the electronic wireless device, from the user of the wireless device a selection of the professional profile)), 
activating the first profile (paras. [0019], [0021], [0065], [0074], [0094]-[0095], [0099]: switching/activating to the professional profile), and 
causing the first application of the first profile stored on the wireless communications device and the first contact list of the first profile stored on the wireless communications device to be available for execution by the wireless communications device to place the wireless communications device in the first profile (paras. [0019], [0021], [0033]-[0034], [0042]-[0045], [0055]-[0057], [0065], [0074], [0094]-[0095], [0099]: causing, by the wireless electronic device, the voice mail specifications and applications of the professional profile/persona stored on the electronic wireless device and the address book of the professional profile/persona stored on the electronic wireless device to place the electronic device in the professional profile/persona).

configuring a first profile corresponding to a first operating mode and a second profile corresponding to a second operating mode;
wherein the first contact list comprises contact information associated with first contacts;
wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list;
in response to receiving the selection of the first profile, 
causing, by the communications device, the first application of the first profile to be available for execution to place the communications device in the first operating mode corresponding to the first profile.
However, in the same field of endeavor Hayes discloses the limitations of claim 19 as follows:
configuring a first profile corresponding to a first operating mode and a second profile corresponding to a second operating mode (Hayes, col. 1, l. 57-col. 2, l. 6, col. 4, ll. 28-38, col. 13, ll. 52-62, col. 14, ll. 1-46: configuring user preferences for a user of type/context user (i.e. first profile) corresponding to laptop desktop configuration set according to the user preferences for the type user (i.e. first operating mode for the first profile) and preferences/configurations for an administrator/group (i.e. second profile) corresponding to laptop desktop configuration set according to preferences for the administrator/group (i.e. second operating mode)); 
associating a first application with the first profile (Hayes, col. 1, l. 57-col. 2, l. 6, col. 3, ll. 60-66, col. 4, ll. 28-38, col. 13, ll. 20-25 & 52-62; col. 14, ll. 1-46, col. 15, ll. 60-66: associating list of software authorized to be loaded/stored on the device (i.e. first applications) for a user of type/context user (i.e. first profile); 
associating a second application with the second profile (Hayes, col. 1, l. 57-col. 2, l. 6, col. 3, ll. 60-66, col. 4, ll. 28-38, col. 13, ll. 20-25 & 52-62; col. 14, ll. 1-46, col. 15, ll. 60-66: associating list of software authorized to be loaded/stored on the device (i.e. first applications) for an administrator/group (i.e. second profile)); 
in response to receiving the selection of the first profile, 
activating the first profile (Hayes, col. 4, ll. 28-38 & 48 – 60, col. 9, ll. 20-25, col. 14, ll. 1-46: in response to receiving request for preferences/settings for a type user (i.e. first profile), laptop configures/activates user preferences for type user (i.e. the first profile), and 
causing the first application of the first profile to be available for execution to place the communications device in the first operating mode corresponding to the first profile (Hayes, col. 4, ll. 28-38, col. 14, ll. 1-46: causing software authorized to be loaded/stored on the device (i.e. the first application) for the settings of the user of type/context user (i.e. of the first profile) to be loaded onto the laptop (i.e. available for execution) in order to allow the desktop laptop to be configured according to the preferences for the user of type/context user (i.e. placing the wireless communications device in the first operating mode corresponding to the first profile).
Hayes is combinable with Dorenbosch because both are from the same field of endeavor of using user personas/profiles to configure and remotely control devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Hayes’ method of using user profiles to place the communications device into different operating modes with the structure of Parker in order to increase the flexibility of the system by enabling the communications device to switch between different operating modes based upon different user preferences.
Neither Dorenbosch or Hayes disclose the remaining limitations of claim 19 as follows:
wherein the first contact list comprises contact information associated with first contacts;
wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list;
However, in the same field of endeavor, Parker discloses the remaining limitations of claim 19 as follows:
associating a first contact list with the first application, wherein the first contact list comprises contact information associated with first contacts (col. 4, l. 51-col. 5, l. 4, col. 5, ll. 13-32 & 45-59: voice mail applications (i.e. first application) are associated with a list of IP addresses and phone numbers (i.e. first contact list) which would trigger implementing the voice mail application);
associating a second contact list with the second application, wherein the second contact list comprises contact information associated with second contacts, and wherein the first contacts of the first contact list are different from the second contacts of the second contact list (col. 4, l. 51-col. 5, l. 4, col. 5, ll. 13-32 & 45-59: associating redirection services (i.e. second application) with list of IP addresses and phone numbers (i.e. second contact list) which would trigger implementing the redirection services, wherein different IP addresses and phone numbers trigger implementing the voice mail application and different IP addresses and phone numbers would trigger instead implementing the redirection services (i.e. first contact list is different from second contact list));
Dorenbosch and Hayes are combinable with Parker because all three are from the same field of endeavor of using user personas/profiles to configure and remotely control devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Parker’s method of associating different first and second contact lists with first and second applications with the system of Dorenbosch and Hayes because Dorenbosch already explicitly discloses maintaining “different phone books” for different personas/profiles and implementing different allowed applications for different personas/profiles (Dorenbosch, para. [0102]) and adding the functionality from Parker to Dorenbosch and Hayes would further enable triggering implementation of the first or second application when receiving calls from contacts 

Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Dorenbosch (US 2005/0060532) in view of Hayes (US 6,105,063) and Parker (US 7,356,307), as applied to claims 1, 12 and 19, further in view of Koch (US 2004/0037403).
Regarding 7 and 15, Dorenbosch, Parker and Hayes disclose the limitations of the method of claim 1 and the non-transitory computer readable storage medium of claim 12.
Hayes discloses the limitations of claims 7 and 15 as follows:
wherein the first operating mode corresponding to the first profile, and wherein the second operating mode corresponding to the second profile (Hayes, col. 4, ll. 28-38, col. 14, ll. 1-46: desktop configuration settings loaded onto laptop for a user of type user (i.e. first operating mode) correspond to the preferences/settings for the context user type (i.e. first profile), wherein desktop configuration settings loaded onto laptop for administrator/group (i.e. second operating mode) correspond to implementing settings/preferences for an administrator/group (i.e. second profile)).
The motivation to combine utilized in claims 1 and 12 is equally applicable in the instant claim.
Neither Dorenbosch, Parker or Hayes discloses the limitations of claims 7 and 15 as follows:
wherein the first operating mode comprises a business operating mode, and wherein the second operating mode comprises a personal operating mode.
However, in the same field of endeavor, Koch discloses the remaining limitations of claims 7 and 15 as follows:
wherein the first operating mode comprises a business operating mode, and wherein the second operating mode comprises a personal operating mode (paras. [0034], [0043]: mode of announcement for a work phone number is configured with a different profile (i.e. business operating mode) than mode of announcement for a spouse or family member (i.e. personal operating mode)).
Koch is combinable with Dorenbosch, Parker and Hayes because all three are from the same field of endeavor of using user personas/profiles to configure and remotely control devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Koch’s method of having different modes of operating for personal and business with the system of Dorenbosch, Hayes and Parker in order to enable a user to configure a device to automatically customize a response to a call according to differing demands/needs for different types of callers.

Claims 10 and 17 are rejected under 35 U.S.C. 103(a) as being as being unpatentable over Dorenbosch (US 2005/0060532) in view of Hayes (US 6,105,063) and Parker (US 7,356,307), as applied to claims 1, 12 and 19, further in view of Kopchick (US 2004/0128389).

Parker discloses the limitations of claims 10 and 17 as follows:
further comprising in response to failing to locate the contact information that matches the identifier obtained from the incoming communication in either the first contact information or the second contact information (Parker, col. 5, ll. 45-60, col. 6, ll. 40-45: in response to failing to match/locate the IP address and phone number (i.e. contact information) matching the IP address/phone number received from communications in any of the records of IP addresses and phone numbers).
Neither Dorenbosch, Parker or Hayes discloses the remaining limitations of claims 10 and 17 as follows:
providing a prompt to a user of the mobile device for instructions on how to proceed
However, in the same field of endeavor Kopchick discloses the remaining limitations of claims 10 and 17 as follows:
providing a prompt to a user of the mobile device for instructions on how to proceed (para. [0038]: if the identifier sent fails to match the stored identifier, then sending a log-in page back to the user/prompting user to enter in additional information indicating how they want to proceed) 
Kopchick is combinable with Dorenbosch, Parker and Hayes because all three are from the same field of endeavor establishing user preferences for remotely controlling 

Conclusion 
For the above reasons, claims 1-20 are rejected.
Prior art not relied upon but applied/considered includes:
1) Norimatsu (US 5,950,138) disclosing operating and charging phone calls to business use when the phone number is registered for business and operating and charging phone calls for personal use when the phone number is registered for personal use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SHARON S LYNCH/Primary Examiner, Art Unit 2438